Citation Nr: 0534909	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office's (RO's) Tiger Team Unit in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus, and 
a low back disability.  In March 2004, he testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.

In July 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development and consideration.  And in a June 2005 
rating decision, prior to returning the case to the Board, 
the AMC granted the veteran's claim for service connection 
for a low back disability.  He has not filed a notice of 
disagreement (NOD) in response to contest either the rating 
and/or effective date assigned.  So that decision was a full 
grant of the benefits requested.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  Accordingly, that 
claim is no longer before the Board.  The only remaining 
claims on appeal concern his bilateral hearing loss and 
tinnitus.  

Unfortunately, however, because still further development of 
the evidence is needed before the Board can make a decision 
concerning these claims, they again are being REMANDED to the 
RO via the AMC.  VA will notify the veteran if further action 
is required on his part.




REMAND

The veteran's service medical records (SMRs) indicate he had 
a decrease in his hearing acuity while in the military, as 
reflected by the results of his December 1969 audiogram and 
the diagnosis of slight right ear hearing loss 
on the December 1969 Report of Medical Examination.

In the July 2004 remand, the Board directed the RO to 
schedule the veteran for a VA examination to determine the 
nature, severity, and etiology of any current bilateral 
hearing loss and tinnitus.  VA examinations, including 
audiometric testing, were conducted in January and July 2005.  
The results of these examinations indicate he currently has 
sufficient hearing loss to meet the threshold minimum 
requirements for VA benefits under 38 C.F.R. § 3.385.  It is 
not required that he have had this level of hearing loss in 
service, only that he does presently, which he does.  See 
Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  See also Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

The question remains, however, whether the veteran's current 
bilateral hearing loss and tinnitus are related to his 
military service.  In the July 2004 remand, the Board 
directed that the VA examiner also provide an opinion as to 
the etiology of the veteran's hearing loss and tinnitus - 
specifically, whether these conditions are at least as likely 
as not (50 percent probability or greater) related to 
acoustic trauma during service.  The January 2005 VA 
audiologist offered no opinion regarding the etiology of 
these conditions.  And the July 2005 audiologist simply 
expressed an opinion that the etiology of the tinnitus was at 
least as likely as not the same etiology as the bilateral 
high-frequency sensorineural hearing loss.  But there was no 
actual medical opinion indicating whether this common 
etiology is related to the veteran's military service.  And 
this opinion is needed in order for the Board to fairly 
decide the merits of these claims.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005) (The 
duty to assist provisions of the VCAA includes the duty to 
provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim).  Furthermore, where 
the remand orders of the Boar are not complied with, the 
Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  If possible, have the VA examiner who 
evaluated the veteran in July 2005 submit 
an addendum to the report of that 
evaluation indicating the most likely 
etiology of the veteran's bilateral 
hearing loss and tinnitus.  Specifically, 
this examiner must indicate whether it is 
at least as likely as not these 
conditions are related to acoustic trauma 
in service.  The July 2005 examiner cited 
a common etiology for the bilateral 
hearing loss and tinnitus, meaning they 
both arose from the same cause, but he 
did not, in turn, specify this cause - 
i.e., whether it pertains to the 
veteran's military service.  If, for 
whatever reason, it is not possible to 
have this same VA examiner comment 
further, then obtain a medical opinion 
from another doctor equally qualified to 
make this important determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

[Note:  The VA examiner is directed to 
consider the December 1969 audiogram, and 
the diagnosis of slight right ear hearing 
loss on the December 1969 Report of 
Medical Examination.]

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
question posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall, 11 Vet. App. at  268.
 
3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

